Citation Nr: 1216991	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-24 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a left shoulder disability, claimed as rotator cuff grinding. 

2. Entitlement to service connection for residuals of a broken left arm. 

3. Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD). 

4. Entitlement to service connection for an acquired psychiatric disorder, including PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to July 1982.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. By a July 2008 rating decision, the RO denied service connection for rotator cuff grinding, status post broken left arm. A May 2009 rating decision then reopened, but denied service connection for an acquired psychiatric disorder, including PTSD. Pursuant to information obtained from the Veteran and his designated representative, it is the Board's understanding that the Veteran is seeking service connection for two distinct disorders of the left arm, with different claimed etiologies -- one a rotator cuff condition, and the other a hairline fracture of a portion of the lower arm. Consequently, the Board has characterized the issue of left upper extremity disability as involving separate claims for service connection.

As indicated, the RO has reopened the Veteran's claim for service connection       for a psychiatric disorder based on receipt of new and material evidence.                         That notwithstanding, the decision on whether to reopen this matter is committed to the Board's discretion. The Board must determine whether to reopen the RO's prior denial of the claim in the first instance, because this affects the Board's legal jurisdiction to adjudicate the underlying claim on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 
In February 2012, the Veteran testified during a videoconference hearing before        the undersigned Veterans Law Judge (VLJ) of the Board, a transcript of which is       of record. Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488,          the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with            38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board will reopen the claim for service connection for a psychiatric disorder. The underlying claim on the merits, and remaining issues pertaining to a left arm disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC),                        in Washington, DC. VA will notify the Veteran if further action is required                 on his part.


FINDINGS OF FACT

1. Through a November 2006 rating decision, the RO denied the Veteran's original claim for service connection for a psychiatric disorder involving depression with         an anxiety condition, as well as PTSD. He did not commence an appeal of that decision. 

2. Since then, additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim.


CONCLUSIONS OF LAW

1. The November 2006 RO rating decision which denied service connection for depression with anxiety condition (also claimed as PTSD) became final.                     38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2011).

2. New and material evidence has been received to reopen the Veteran's previously denied claim of service connection. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

Regarding the Veteran's petition to reopen service connection for a psychiatric disorder, the Board is reopening this matter, and then remanding the underlying claim on the merits for further evidentiary development. Hence, a conclusive determination as to whether the VCAA duty to notify and assist was satisfied is not required at this juncture, and may be deferred pending future readjudication of        the claim for service connection on its merits. While the Veteran clearly received VCAA notice concerning his petition to reopen, the Board points out only that any notice deficiency was harmless error. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed,   499 F.3d 1317 (Fed. Cir. 2007). 

Petition to Reopen Service Connection

Through a November 2006 rating decision, the RO originally denied a claim characterized as one for service connection for depression with anxiety condition (also claimed as PTSD). Evidence then reviewed consisted of STRs and limited available VA outpatient records. As to the component of the Veteran's claim of service connection for PTSD, the RO observed that there was no evidence whatsoever of a diagnosis of PTSD as a clinical condition. Moreover, regarding claimed anxiety and depression, whereas there was evidence of these conditions through post-service VA outpatient treatment, there was no diagnosis of the same during military service, or other reason to believe that anxiety and depression were of service origin. Hence, service connection for a psychiatric disorder, including depression with anxiety, along with PTSD was denied. The Veteran did not file            a Notice of Disagreement (NOD) initiating an appeal of this decision, and hence          it became final and binding on the merits. See U.S.C.A. § 7105; 38 C.F.R.                    §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

In accordance with what has been indicated thus far, one of the bases for denial of the Veteran's claim, as it pertained to service connection for PTSD as a claimed psychiatric disorder, was the lack of competent evidence of a clinical diagnosis of the underlying condition. The first criterion to establish service connection is competent evidence of the current disability claimed. Moore v. Nicholson,                   21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").

Upon review of the additional evidence associated with the file since the RO initially considered and adjudicated the Veteran's claim in September 2006, there are now several items of evidence substantiating that the Veteran may indeed manifest the condition claimed. The April 2009 statement from a military clergyman and counselor recommended that the Veteran undergo serious evaluation for possibility of a diagnosis of PTSD. Moreover, the May 2009 report of a VA social worker offers a diagnosis of PTSD, as does the August 2009 report of a VA psychiatrist. Under these circumstances, the Board concludes that there is sufficient evidence which substantiates the previously unproven element of a current clinical diagnosis of PTSD. 

The new medical information supporting a PTSD diagnosis comprises both new and material evidence to reopen the Veteran's previously denied claim. See 38 C.F.R.        § 3.156(a). The Board deems the entire matter involving service connection for any psychiatric disorder, not just PTSD, to be reopened, given that evidence of further diagnosed mental health impairment in the form of PTSD is relevant to any other similar disorder, as well as VA's duty to broadly construe claims for service connection for psychiatric disability. See e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that in light of the fact a claimant generally is not competent to provide a medical diagnosis, a claim for service connection for PTSD constituted a generalized claim for benefits based on a mental disorder where the evidence showed that the claimant did not have PTSD but suffered from a different mental disorder).

Accordingly, the claim for service connection for a psychiatric disability is  reopened, based upon presentation of new and material evidence. See 38 C.F.R.          § 3.156(a). A disposition of this claim must be deferred pending completion of the development being requested below. 

 
ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder including PTSD is reopened; the appeal to this extent is granted.


REMAND

The Board deems further development necessary of the claims remaining before reaching a final decision.

First, regarding a claimed psychiatric disorder, there is specific criteria for establishing service connection for PTSD: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that  all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R.               § 3.304(f) (2011).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997). If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the former version of applicable law, if the veteran's stressor was unrelated to participation in combat, then his lay testimony, in and of itself, was categorically insufficient to establish the occurrence of the alleged stressor. Instead, the record must have contained credible supporting information from an independent source that corroborated his testimony or statements, such as service records, or even competent lay testimony from a third-party. See Cohen, 10 Vet. App. at 146-47.  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996). 

Apart from the above provisions, however, there has been a regulatory change to the pertinent criteria. Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD. See 75 Fed. Reg. 39,843 (later codified at 38 C.F.R. § 3.304(f)). The new regulation essentially softens the requirement that there be objective corroboration of a claimed in-service stressor. Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

Records of VA outpatient treatment first indicate in November 2003 an assessment of depression associated with stress. There are subsequent intermittent notations pertaining to the conditions of depression and anxiety, several made following instances of individual counseling with VA treatment providers.  

Thereafter, through April 2009 correspondence, a military clergyman and counselor stated that the Veteran had been under professional counseling with a psychologist and psychiatrist for several years, and that these treatment providers had diagnosed         the Veteran with PTSD, which had been mostly under control until recently.            The Veteran now experienced nightmares from experiences related to service           in Korea, sleeplessness, anxiety attacks, depression and periods of confusion.        The situation was now interfering with the Veteran's ability to work. 

Also, the May 2009 report of a VA social worker indicates that the diagnosis of PTSD had been made. The Veteran recalled an incident from his service in Korea in which a friend turned over a vehicle and was injured. The Veteran further described an incident in which he was performing guard duty and some other friends were killed when they got "off course." The Veteran recalled hearing the explosion and had the task of cleaning up after the incident. 
Based on the foregoing, there is preliminary evidence of a clinical diagnosis of PTSD. It remains for discussion whether the Veteran has a verified stressor that would support a PTSD diagnosis. 

In his April 2009 statement in response to a PTSD stressor questionnaire,                the Veteran indicated that while serving in Korea with an Infantry unit sometime between 1979 and 1980 there was an incident involving an explosion, following which he was required to assist in putting body parts into a bag from those who had been killed in the explosion. The Veteran also recalled in incident in which his friend was driving a military truck and flipped it off the road, and the Veteran was worried that his friend was seriously injured. 

The RO then sent the Veteran a June 2009 development letter requesting that he provide additional details regarding the explosion and the motor vehicle accident -- namely, the dates of these incidents within a two-month timeframe, specific locations, and the names of other individuals involved. A response was not forthcoming. 

In his July 2010 statement, the Veteran identified another in-service stressful incident from 1981 or 1982 in Korea, at Camp Hovey, when the Veteran went to a local village and ordered a drink at a bar, following which one of the bartenders dropped a pill of some kind into the drink and the Veteran became very ill. According to the Veteran, he required extensive medical care due to this incident for two to three days, before ultimately recovering.

During the February 2012 Board hearing, the Veteran in part clarified that the situation involving an explosion in which he was required to assist with the recovery operation afterwards was due to an exploding mine. He explained that the incident occurred in late-summer 1980, and involved a unit other than his own.  Also provided was the last name of the individual allegedly part of a motor vehicle accident involving an armored personnel carrier. The testimony focused entirely upon the two stressors mentioned in his April 2009 statement, without reference to an additional incident in which he allegedly had a bartender drop a substance into his drink while serving in Korea.
Considering this claim on the merits and in light of all applicable regulatory criteria, the Board finds that the Veteran should have one more opportunity on remand to provide material information to his claimed stressors, which would assist with independent corroboration of these incidents. The applicable evidence establishes from the Veteran's Form DD-214 that he served in an Infantry unit, but the record does not establish nor does the Veteran claim having had participation in combat during military service. Nor for that matter are any of the Veteran's stressors related to a hostile encounter with enemy forces, as would fall under the purview of the revised regulations. Consequently, the Veteran's stressors must each be independently verified apart from his lay testimony alone. See Cohen, supra.  

Provided the Veteran gives sufficient identifying information (i.e., more precise dates, unit designations, and full names of individuals involved), then the RO/AMC should make the appropriate  records inquiry with the U.S. Army and Joint Services Records Research Center (JSRRC) to assist with independent corroboration of         the Veteran's stressors. 

Moreover, in the event that a stressor is objectively confirmed through this process, the Veteran should be afforded a VA Compensation and Pension examination to determine whether he has PTSD (or any other current psychiatric disorder), and whether the condition diagnosed is causally related to an incident of military service. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R.                   § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Regarding the claim for a left shoulder disability, claimed as rotator cuff grinding, the Veteran has repeatedly alleged having injured this region when forced to complete a six foot jump from a helicopter onto the ground below while carrying  70 pounds of excess equipment. The Veteran's report of in-service injury,        though not borne out through documentation within the STRs, should receive due consideration. See generally, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder). There is also a May 2008 VA outpatient assessment of record indicating an MRI impression of rotator cuff tendinosis and acromioclavicular joint arthropathy (presumably all of the left shoulder).                 The Veteran further reports continuous symptomatology since service, thereby meeting the minimum evidentiary threshold for a current disability that may be associated with an incident of military service. See McLendon, supra. It follows that a VA Compensation and Pension examination should be ordered to determine whether the Veteran has any current disability of the left shoulder, and whether any such claimed condition is of service origin. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R.  § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

As to the separate condition of claimed residuals of a broken left arm, the Veteran has described a situation in which in 1980 or 1981 while in Korea he broke his left arm and was taken to a military hospital. He states that left arm was placed in a cast for a period of three months. Reviewing the STRs, there is no documentation       thus far of any sort of injury. Given the severity and extent of injuries and treatment, this is ideally the type of event for which the Board would like to have actual documentation as credible verification. Under these circumstances, the Board deems it helpful to undertake reasonable measures to obtain copies of the hospitalization records pertaining to the Veteran's injury and recovery. See 38 C.F.R. § 3.159(c)(2) (involving requests for records in the possession of a Federal agency). 

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should contact the National Personnel Records Center (NPRC) and base hospital for Camp Hovey, South Korea, as well as any other appropriate records depository, and request a copy of the Veteran's hospitalization records and three-month recovery period following a broken left arm, from between August 1979 and August 1980. All records obtained should be associated with the claims file. 

2. The RO/AMC should then contact the Veteran and request further corroborating details regarding two of his claimed stressors: (1) a late-summer 1980 incident in involving a mine explosion, where the Veteran assisted with an operation afterwards to recover the bodies of individuals who had died; (2) an incident in which his friend, a Mr. [redacted], had a serious accident while driving an armored personnel carrier. Specific corroborating details should be requested including dates (with a two-month timeframe), unit designation (for the Veteran and others involved), and full names of all individuals involved. (Please further remind the Veteran that he may provide any evidence of his own that would corroborate a third claimed stressor, that of an incident            in which the Veteran became seriously ill after ordering a drink at a Korean bar or restaurant.)

3. If sufficient detail is provided regarding the two potentially verifiable in-service stressors, then complete a unit records inquiry with the JSRRC.

4. Provided only that there is independent verification of a claimed stressor, then schedule the Veteran for a VA psychiatric examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The examiner should first confirm that  the Veteran's psychiatric profile currently meets the full criteria for a diagnosis of PTSD, taking into consideration the psychological assessments already of record. Provided that a diagnosis of PTSD is confirmed, then please further indicate whether PTSD is at least as likely as not                (50 percent or greater probability) etiologically related to an objectively verified in-service stressor.

Please further indicate whether the Veteran has any other current psychiatric disorder which at least as likely as not is directly related to an incident of his active military service.

The VA examiner is reminded that it is essential to provide a complete and thorough rationale for all conclusions reached. 

5. Then schedule the Veteran for a VA examination to ascertain the etiology of a claimed left shoulder disability.             The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.        All indicated tests and studies should be performed,     and all findings should be set forth in detail. The VA examiner should initially confirm that the Veteran has a left shoulder disability, claimed as rotator cuff grinding, and state the applicable diagnosis. The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed condition is etiologically related to the Veteran's military service, considering his own assertions of in-service injury (or injuries if otherwise established by the record).

Provided only that there is any recent documentation obtained confirming that the Veteran sustained a broken left arm during military service, then please further indicate whether he has any current disability that is etiologically related to this in-service injury.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

7. Thereafter, the RO/AMC should readjudicate the claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


